Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26989 Page 1 of 52




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


      UNITED STATES OF AMERICA,                                MEMORANDUM DECISION AND
                                                               ORDER GRANTING TURNOVER
                       Plaintiff,                              MOTION; DENYING MOTION TO
          v.                                                   STRIKE; OVERRULING OBJECTION
                                                               TO AUTHENTICATION OF
  RAPOWER-3, LLC; INTERNATIONAL                                EXHIBITS; AND OVERRULING
  AUTOMATED SYSTEMS, INC.; LTB1,                               OBJECTION TO REJECTION OF
  LLC; R. GREGORY SHEPARD; NELDON                              REPUTED CONTRACT
  JOHNSON; and ROGER FREEBORN,
                                                               Civil No. 2:15-cv-00828-DN
                      Defendants.
                                                               District Judge David Nuffer


  I.      OVERVIEW

          Following a bench trial, 1 Findings of Fact and Conclusions of Law 2 and other orders 3

  were entered Wayne Klein was appointed as Receiver (“Receiver”) 4 and directed to determine

  the location of and recover all receivership property. 5

          After the Receiver investigated transfers of real properties and cash to Glenda Johnson

  and conducted forensic accounting to determine the sources of funds Glenda Johnson used to

  acquire those assets, he filed Receiver’s Motion for Order Directing Turnover and Transfer of

  Real Properties Titled in the Name of Glenda Johnson and Funds in Accounts Controlled by


  1
    See Minute Entries for Trial, United States v. RaPower-3, et al., 2:15-cv-00828-DN-EJF, Docket Nos. 372, 374,
  378, 380, 386, 391-93, 409, 415.
  2
    Docket No. 467, filed October 4, 2018.
  3
    These included Initial Order and Injunction after Trial (Docket No. 413, filed June 22, 2018), Preservation Order
  (Docket No. 419, filed June 27, 2018), Memorandum Decision and Order Freezing Assets and to Appoint a Receiver
  (Docket No. 444, filed August 22, 2018), and Amended and Restated Judgment in a Civil Case (Docket No. 507,
  filed November 13, 2018).
  4
    Corrected Receivership Order (“CRO”) (Docket No. 491, filed November 1, 2018) at ¶ 3.
  5
    Id. at ¶ 13.
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26990 Page 2 of 52




  Glenda Johnson (“Turnover Motion”). 6 The Turnover Motion seeks an order requiring Glenda

  Johnson 7 to turn over to the Receiver 14 real properties titled in her name and $1.4 million in

  bank accounts she controls. 8

          Glenda Johnson opposed the Turnover Motion. 9 The Receiver filed his reply, identifying

  the sources of evidence upon which his motion relied. 10 Glenda Johnson moved to strike what

  she claimed was new evidence and argument in the Receiver’s reply (“Motion to Strike”). 11 The

  Receiver filed a memorandum in opposition to the motion to strike. 12 The Court issued an order

  inviting the Receiver to point the Court to material in the record authenticating certain

  documents identified by the Court, 13 to which the Receiver responded. 14 Glenda Johnson

  objected to the Receiver’s submission authenticating exhibits (“Objection”). 15

          After careful consideration of the evidence and submissions, the Court indicated that it

  would grant the Receiver’s Turnover Motion, deny Glenda Johnson’s Motion to Strike, and

  overrule Glenda Johnson’s Objection. 16 As requested, the Receiver prepared draft findings of

  fact and conclusions of law and a proposed order. The Receiver provided the draft findings of



  6
    Docket No. 757, filed August 30, 2019.
  7
    Because Glenda Johnson is married to Neldon Johnson, one of the Receivership Defendants, this order will refer to
  her by her full name in lieu of the shorthand “Johnson” to avoid possible confusion.
  8
    Docket No. 757, at 32. The Receiver is seeking possession of another four properties titled in the name of Glenda
  Johnson in a separate suit. See 2:19-cv-625 (D. Utah).
  9
    Opposition to [Turnover Motion] (“Opposition”), Docket No. 784, filed October 11, 2019.
  10
     Reply in Support of [Turnover Motion], Docket No. 802, filed November 22, 2019.
  11
     Motion to Strike New Evidence and Argument in Reply Memorandum, Docket No. 805, filed November 26,
  2019.
  12
     Receiver’s Memorandum in Opposition to Motion to Strike Evidence in Reply Memorandum, Docket No. 813,
  filed December 10, 2019.
  13
     Order Re: [Turnover Motion], Docket No. 866, filed March 2, 2020.
  14
     Authentication of Exhibits for [Turnover Motion], Docket No. 883, filed March 16, 2020.
  15
     Objection to Receiver’s Authentication of Exhibits in Support of [Turnover Motion], Docket No. 890, filed March
  24, 2020.
  16
     Docket Text Order, Docket No. 916, filed April 23, 2020 (indicating ruling and directing Receiver’s counsel to
  prepare a proposed order).


                                                                                                                    2
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26991 Page 3 of 52




  fact and conclusions of law and a proposed order to counsel for Glenda Johnson for review and

  comment. Glenda Johnson objected to certain aspects of the draft decision and order (“Second

  Objection”). 17 After the deadline for review and comment passed, the Receiver submitted a final

  draft to the Court. The Receiver also responded to the Second Objection. 18 After careful

  consideration of all evidence, submissions, and materials, these final Findings of Fact,

  Conclusions of Law, and Order are entered.



                                                TABLE OF CONTENTS


  I.               OVERVIEW ............................................................................................................1

  II.              FINDINGS OF FACT..............................................................................................5

          A.       Real Properties Titled in the Name of Glenda Johnson. ......................................... 5

                   i.        Description of Properties, Role of Glenda Johnson. ................................... 5
                   ii.       Sources of Funds for Purchase of Millard County Parcel No’s HD-
                             3511 and HD-3511-1. ................................................................................. 6
                   iii.      Sources of Funds for Purchase of Millard County Parcel No. DO-
                             4568-1. ........................................................................................................ 8
                   iv.       Sources of Funds for Purchase of Millard County Parcel No. MA-
                             2662-B....................................................................................................... 10
                   v.        Sources of Funds for Purchase of Millard County Parcel No’s. HD-
                             4606-2 and 4606-2-1. ................................................................................ 11
                   vi.       Sources of Funds for Purchase of Millard County Parcel No. HD-
                             4648........................................................................................................... 13
                   vii.      Sources of Funds for Purchase of Condominium in Payson, Utah
                             (Utah County Parcel No. 51:468:0132). ................................................... 15
                   viii.     Sources of Funds for Purchase of Sherwood Drive Home (Millard
                             County Parcel No. DO-SS-136&137)....................................................... 16
                   ix.       Sources of Funds for Purchase of Home in West Mountain, Utah
                             (Utah County Parcel No. 55:718:0006). ................................................... 18
                   x.        Sources of Funds for Purchase of Millard County Parcel No’s

  17
     Verified Objection to [Proposed] Decision and Order Granting Turnover Motion, Docket No. 930, filed May 22,
  2020.
  18
     Receiver’s Response to [Second Objection], Docket No. 932, filed May 29, 2020.


                                                                                                                                             3
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26992 Page 4 of 52




                         4805, 4806-A, and 4806-B........................................................................ 20
              xi.        Sources of Funds for Purchase of California Condominium (Los
                         Angeles County Parcel No. 2482-027-174). ............................................. 22
              xii.       Glenda Johnson Previously Acknowledged that Certain Properties
                         Did Not Belong to Her. ............................................................................. 23
              xiii.      The Extent to Which Glenda Johnson’s Personal Funds Were Used
                         for These Property Purchases.................................................................... 24

         B.   Transfer of Funds from Receivership Entities to Glenda Johnson Bank
              Accounts. .............................................................................................................. 25

  III.        Conclusions of Law ...............................................................................................27

         A.   The Receiver has the Power and the Obligation to Bring Legal Action to
              Recover Receivership Property and the Court has the Authority to Order
              Turnover in a Summary Proceeding. .................................................................... 27

         B.   The Undisputed Facts Set forth in the Turnover Motion are Admissible. ............ 32

         C.   Glenda Johnson’s Motion to Strike....................................................................... 37

         D.   Glenda Johnson’s Objection. ................................................................................ 39

         E.   The Alleged Contact between Solstice and Glenda Johnson Does Not
              Create Issues of Fact. ............................................................................................ 41

         F.   Turnover and Transfer of Receivership Assets is Appropriate Here. ................... 44

  IV.         ORDER ..................................................................................................................47




                                                                                                                                       4
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26993 Page 5 of 52




  II.     FINDINGS OF FACT

          The following factual statements from the Receiver’s Turnover Motion are not

  disputed. 19

          A.       Real Properties Titled in the Name of Glenda Johnson.

                     i. Description of Properties, Role of Glenda Johnson.

          1.       Glenda Johnson currently is the record owner of the 14 properties listed in the

  table below:

                      Location                 Size 20     Tax No.                    CRO
                                                                                      Cite 21
                      Millard Co., UT            160.00    4805                       ¶20a
                      Millard Co., UT            640.00    4806-A                     ¶20b
                      Millard Co., UT            320.00    4806-B                     ¶20c
                      Millard Co., UT              3.46    DO-4568-1                  ¶20j
                      Millard Co., UT              0.58    DO-SS-136&137              ¶20k
                      Millard Co., UT            600.00    HD-3511                    ¶20l
                      Millard Co., UT             40.00    HD-3511-1                  ¶20m
                      Millard Co., UT             67.50    HD-4606-2                  ¶20o
                      Millard Co., UT              5.00    HD-4606-2-1                ¶20p
                      Millard Co., UT             80.00    HD-4648                    ¶20s
                      Millard Co., UT            360.00    MA-2662-B                  ¶20x
                      Utah County, UT              5.25    55:718:0006                ¶20y
                      Utah County, UT              0.03    51:468:0132                ¶20z
                      Los Angeles, CA                      2842:027:174               ¶20aa

          2.       Glenda Johnson is the wife of Receivership Defendant Neldon Johnson. 22




  19
     Opposition, Docket No. 784, filed October 11, 2019.
  20
     Size is measured by acres.
  21
     This is a reference to the paragraph number in the CRO, Docket No. 491.
  22
     Turnover Motion at 3, Docket No. 757, filed August 30, 2019.; see Turnover Motion, Exhibit 11-6, Docket No.
  757-11, filed August 30, 2019 (Deposition of Glenda Johnson, May 1, 2019) (“May 1 Deposition”) at 57:6-10.


                                                                                                                   5
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26994 Page 6 of 52




          3.       Glenda Johnson was the primary bookkeeper for many of the Receivership

  Entities and had unfettered access to entity bank accounts and records. She was the primary

  signer of checks issued on behalf of RaPower, IAS, Cobblestone Centre, and others. 23

          4.       Glenda Johnson frequently issued checks to herself—from Receivership

  Entities—that she deposited in her personal bank accounts. 24

                    ii. Sources of Funds for Purchase of Millard County Parcel Nos. HD-3511
                        and HD-3511-1.

          5.       Glenda Johnson transferred $70,000.00 from the RaPower savings account at

  Zions Bank to the RaPower checking account at Zions Bank on December 14, 2011. 25 On the

  same day, she wrote a $70,000.00 check from the RaPower checking account (check #195) to

  herself and deposited it into her personal checking account at Zions Bank. 26 RaPower’s

  QuickBooks records recorded this as a “Real Estate Purchase” expense. 27

          6.       The same day, Glenda Johnson withdrew $69,776.68 from her personal checking

  account at Zions Bank. 28 Glenda Johnson then purchased a cashier’s check from Zions Bank in

  the amount of $69,776.68. 29




  23
     Turnover Motion at 3-4, Docket No. 757, filed August 30, 2019; Declaration of Receiver R. Wayne Klein, ¶ 8,
  Docket No. 802-7, filed November 22, 2019; July 8 [sic], 2019 Declaration of Glenda Johnson Relating to
  Compliance Verification of [CRO ¶ 24], Docket No. 714, filed July 5, 2019.
  24
     Turnover Motion at 4, Docket No. 757, filed August 30, 2019; Exhibit 1-2, Docket No. 757-1, filed August 30,
  2019.
  25
     Turnover Motion, Exhibits 1 and 1-1, Docket No. 757-1, filed August 30, 2019.
  26
     Turnover Motion, Exhibits 1-2, 1-4, and 1-5, Docket No. 757-1, filed August 30, 2019.
  27
     Turnover Motion, Exhibit 1-3, Docket No. 757-1, filed August 30, 2019.
  28
     Turnover Motion, Exhibits 1-4 and 1-6, Docket No. 757-1, filed August 30, 2019.
  29
     Turnover Motion, Exhibits 1-6, 1-7, and 1-9, Docket No. 757-1, filed August 30, 2019.


                                                                                                                    6
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26995 Page 7 of 52




          7.       Glenda Johnson’s checkbook register for her personal bank account at Zions Bank

  includes a notation that on December 14, 2011, $69,776.68 was paid to “First American Title”

  for “land.” 30

          8.       The sale of this property closed on December 16, 2011, with Glenda Johnson as

  the buyer. After payment of closing costs and a $500.00 broker credit, the net paid for this

  property was $69,776.68. 31 A graphic demonstrating these transfers follows.




          9.       Title to this property was recorded in the name of Glenda Johnson on December

  16, 2011. 32

          10.      All funds used to purchase this property came from Receivership Entities and

  were not funds Glenda Johnson obtained from other sources. Glenda Johnson retained $223.32

  of Receivership funds deposited into her personal bank account.

          11.      This property was identified in the CRO at paragraphs 20(l) and 20(m).



  30
     Turnover Motion, Exhibit 1-7, Docket No. 757-1, filed August 30, 2019.
  31
     Turnover Motion, Exhibit 1-9, Docket No. 757-1, filed August 30, 2019.
  32
     Turnover Motion, Exhibit 1-8, Docket No. 757-1, filed August 30, 2019.


                                                                                                   7
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26996 Page 8 of 52




                   iii. Sources of Funds for Purchase of Millard County Parcel No. DO-4568-1.

          12.      On January 16, 2012, the closing balance of Glenda Johnson’s checking account

  at Zions Bank was $1,949.61. 33

          13.      On January 17, 2012, Glenda Johnson wrote check #495 in the amount of

  $100,000.00 from her personal bank account at Bank of American Fork 34 and deposited the

  $100,000.00 into her personal checking account at Zions Bank. 35 This amount represented

  proceeds from an inheritance granted to Glenda Johnson. Glenda Johnson’s checkbook register

  includes a notation that the $100,000 was transferred to “Zions” for “building.” 36

          14.      On January 18, 2012, Glenda Johnson withdrew $110,000.00 from the RaPower

  bank account at Zions Bank 37 and deposited the $110,000.00 into her personal checking account

  at Zions Bank the same day. 38 Glenda Johnson recorded this $110,000 transfer in the “Real

  Estate Purchase” expense account of RaPower’s QuickBooks records and included a notation:

  “Oasis Building.” 39

          15.      On January 18, 2012, Glenda Johnson withdrew $210,174.15 from her personal

  checking account at Zions Bank for the purchase of this property. 40 A notation in Glenda

  Johnson’s checkbook register states that the $210,174.15 was paid to “First American Title” for

  “building.” 41



  33
     Turnover Motion, Exhibit 2-1, Docket No. 757-2, filed August 30, 2019.
  34
     Turnover Motion, Exhibit 2-4, Docket No. 757-2, filed August 30, 2019.
  35
     Turnover Motion, Exhibit 2-3, Docket No. 757-2, filed August 30, 2019.
  36
     Turnover Motion, Exhibit 2-5, Docket No. 757-2, filed August 30, 2019.
  37
     Turnover Motion, Exhibit 2, Docket No. 757-2, filed August 30, 2019.
  38
     Turnover Motion, Exhibit 2-1, Docket No. 757-2, filed August 30, 2019.
  39
     Turnover Motion Exhibit, 2-2, Docket No. 757-2, filed August 30, 2019. The “Oasis Building” is sometimes also
  described as “warehouse.”
  40
     See Turnover Motion, Exhibit 2-1, Docket No. 757-2, filed August 30, 2019.
  41
     See Turnover Motion, Exhibit 2-5, Docket No. 757-2, filed August 30, 2019.


                                                                                                                     8
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26997 Page 9 of 52




             16.   The closing for this property purchase was performed by First American Title.

  The purchase price for the property was $210,000.00. After closing costs and credits, the amount

  due at closing was $210,174.15. 42 A graphic demonstrating these transfers follows.




             17.   Title to this property was recorded in the name of Glenda Johnson on January 19,

  2012. 43

             18.   At least $110,000.00 of the funds used to purchase this property came from

  RaPower and were not personal funds of Glenda Johnson.

             19.   At least $100,000.00 and as much as $100,174.15 of the funds used to purchase

  this property were personal funds of Glenda Johnson. 44

             20.   This property was identified in the CRO at paragraph 20(j).




  42
     Turnover Motion, Exhibit 2-6, Docket No. 757-2, filed August 30, 2019.
  43
     Turnover Motion, Exhibit 2-7, Docket No. 757-2, filed August 30, 2019.
  44
     Because the Receiver only traced $110,000.00 of the funds as coming from a Receivership Entity, the Court will
  give Glenda Johnson credit against the purchase of this property for all amounts beyond $110,000.00.


                                                                                                                      9
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26998 Page 10 of 52




                    iv. Sources of Funds for Purchase of Millard County Parcel No. MA-2662-
                        B.

           21.      On November 15, 2012, Glenda Johnson transferred $32,334.80 from RaPower’s

   checking account at Millard County Credit Union 45 to Glenda Johnson’s personal savings

   account at Millard County Credit Union. 46

           22.      The same day, Glenda Johnson wired $32,334.80 from her personal savings

   account at Millard County Credit Union to William B. Cullen for the purchase of a 360-acre

   parcel of land in Millard County. 47

           23.      The purchase price for this property was $32,000. After inclusion of closing costs,

   the final amount due at closing was $32,334.80. 48 A graphic demonstrating these transfers

   follows.




           24.      On November 21, 2012, title for this property was recorded in the name of Glenda

   Johnson. 49



   45
      Turnover Motion, Exhibit 3, Docket No. 757-3, filed August 30, 2019.
   46
      Turnover Motion, Exhibit 3-1, Docket No. 757-3, filed August 30, 2019.
   47
      Id.
   48
      Turnover Motion, Exhibit 3-2, Docket No. 757-3, filed August 30, 2019.
   49
      Turnover Motion, Exhibit 3-3, Docket No. 757-3, filed August 30, 2019.


                                                                                                     10
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.26999 Page 11 of 52




           25.      All funds used to purchase this property came from Receivership Entities and

   were not funds Glenda Johnson obtained from other sources.

           26.      This property was identified in the CRO at paragraph 20(x).

                     v. Sources of Funds for Purchase of Millard County Parcel Nos. HD-4606-
                        2 and 4606-2-1.

           27.      On January 16, 2013, Glenda Johnson withdrew $168,000.00 from the RaPower

   bank account at Wells Fargo Bank. 50 She recorded this withdrawal in the QuickBooks records of

   RaPower as a “Real Estate Purchase” expense, with a notation the expenditure was for “House &

   Land – Abraham.” 51

           28.      The same day, Glenda Johnson deposited $168,000.00 into her personal checking

   account at Millard County Credit Union. 52 Before this deposit, the balance in her personal bank

   account at Millard County Credit Union was $14,953.88. 53

           29.      On January 17, 2013, Glenda Johnson wired $162,693.33 from her personal bank

   account at Millard County Credit Union. 54 Glenda Johnson made a notation on the bank

   statement for this account, next to this transaction, that the transfer was for “house.” 55 The

   description in Glenda Johnson’s checkbook register stated the $162,693.33 was for “home on

   7000.” 56




   50
      Turnover Motion, Exhibits 4 and 4-1, Docket No. 757-4, filed August 30, 2019.
   51
      Turnover Motion, Exhibit 4-2, Docket No. 757-4, filed August 30, 2019.
   52
      Turnover Motion, Exhibits 4-3 and 4-4, Docket No. 757-4, filed August 30, 2019.
   53
      Turnover Motion, Exhibit 4-3, Docket No. 757-4, filed August 30, 2019.
   54
      Id.
   55
      See Turnover Motion, Exhibit 4-3, Docket No. 757-4, filed August 30, 2019.
   56
      Turnover Motion, Exhibit 4-5, Docket No. 757-4, filed August 30, 2019.


                                                                                                     11
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27000 Page 12 of 52




           30.      After deduction for a $500.00 earnest money deposit and a $5,040.00 buyer’s

   agent credit, the purchase price for these two properties was $162,693.33. 57 A graphic

   demonstrating these transfers follows.




           31.      On January 18, 2013, title to these two related parcels of real estate was recorded

   in the name of Glenda Johnson. 58 In connection with the property sale, Water Right #68-2388

   was conveyed by the seller to Glenda Johnson. 59

           32.      Of the $168,000.00 in RaPower money that Glenda Johnson transferred to her

   personal bank account for this transaction, $162,693.33 was used for the purchase of this

   property and associated water right. Glenda Johnson retained the remaining $5,306.67.

           33.      This property was identified in the CRO at paragraphs 20(o) and 20(p).




   57
      Turnover Motion, Exhibit 4-6, Docket No. 757-4, filed August 30, 2019.
   58
      Turnover Motion, Exhibit 4-7, Docket No. 757-4, filed August 30, 2019.
   59
      Id.


                                                                                                      12
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27001 Page 13 of 52




                     vi. Sources of Funds for Purchase of Millard County Parcel No. HD-4648.

           34.      On September 9, 2012, the balance in Glenda Johnson’s savings account at

   Millard County Credit Union was $9,295.80. 60

           35.      On September 10, 2012, Glenda Johnson transferred $87,976.48 from the

   RaPower checking account at Zions Bank 61 to Glenda Johnson’s personal savings account at

   Millard County Credit Union. 62

           36.      On November 15, 2012, Glenda Johnson transferred $32,334.80 from the

   RaPower checking account at Millard County Credit Union 63 to Glenda Johnson’s personal

   savings account at Millard County Credit Union. 64 The same day, Glenda Johnson wired

   $32,334.80 to the seller of Millard County Parcel No. MA-2662-B, 65 as discussed above in Part

   I.A.iv. This left Glenda Johnson’s personal savings account at Millard County Credit Union with

   the same balance at the end of the day as the beginning balance for that day.

           37.      The only other deposits into Glenda Johnson’s personal savings account at

   Millard County Credit Union between September 10, 2012 and February 25, 2013 were interest

   payments totaling $42.12.

           38.      On February 26, 2013, Glenda Johnson wired $20,269.07 from her personal

   savings account at Millard County Credit Union to Tao-Chen Chao. 66

           39.      The $20,269.07 paid to Chao was for the purchase of the HD-4648 property. 67


   60
      Turnover Motion, Exhibit 5-1, Docket No. 757-5, filed August 30, 2019.
   61
      Turnover Motion, Exhibit 5-2, Docket No. 757-5, filed August 30, 2019.
   62
      Turnover Motion, Exhibit 5-1, Docket No. 757-5, filed August 30, 2019.
   63
      Turnover Motion, Exhibit 3, Docket No. 757-3, filed August 30, 2019.
   64
      Turnover Motion, Exhibit 3-1, Docket No. 757-3, filed August 30, 2019.
   65
      Id.
   66
      Turnover Motion, Exhibits 5, 5-3, and 5-4, Docket No. 757-5, filed August 30, 2019.
   67
      Id.


                                                                                                   13
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27002 Page 14 of 52




              40.      After payment of closing costs and allowance for property taxes, the final

   purchase amount for this property was $20,269.07. 68 A graphic demonstrating these transfers

   follows.




              41.      On February 27, 2013, title for this property was recorded in the name of Glenda

   Johnson. 69

              42.      This property was identified in the CRO at paragraph 20(s).

              43.      The funds for the purchase of this property from Chao could have come only from

   the $87,976.48 transferred into Glenda Johnson’s personal savings account from RaPower on

   September 10, 2012. Glenda Johnson retained the $67,707.41 difference between the $87,976.48

   transferred into her account on September 10, 2012 and the $20,269.07 paid to Chao for the

   purchase of the property.


   68
        Turnover Motion, Exhibit 5-3, Docket No. 757-5, filed August 30, 2019.
   69
        Turnover Motion, Exhibit 5-4, Docket No. 757-5, filed August 30, 2019.


                                                                                                      14
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27003 Page 15 of 52




                    vii. Sources of Funds for Purchase of Condominium in Payson, Utah (Utah
                         County Parcel No. 51:468:0132).

           44.      On May 31, 2013, Glenda Johnson signed an agreement to purchase a

   condominium in Payson, Utah from Tonidon Enterprises for $120,000.00. After the inclusion of

   closing costs, the final purchase amount was $120,969.80. 70

           45.      On May 31, 2013, Glenda Johnson had Zions Bank issue her a $75,413.91

   cashier’s check from the RaPower bank account at Zions Bank. 71 On May 31, 2013, Glenda

   Johnson obtained a $44,620.00 cashier’s check from the RaPower bank account at Wells Fargo

   Bank payable to her. 72 These funds were used to purchase this property. A total of $120,033.91

   of the purchase price for this property were funds from RaPower bank accounts.

           46.      Glenda Johnson recorded the $44,620.00 payment in the RaPower QuickBooks

   records as a “Real Estate Purchase” expense, with a notation that the payment was for “Purchase

   of Company Condo.” 73

           47.      Glenda Johnson wrote check #215 in the amount of $1,000.00 from her personal

   bank account as a down payment for the purchase of the Payson condominium. 74 A graphic

   demonstrating these transfers follows.




   70
      Turnover Motion, Exhibit 6-5, Docket No. 757-6, filed August 30, 2019.
   71
      Turnover Motion, Exhibit 6, Docket No. 757-6, filed August 30, 2019. This amount represented the proceeds of a
   certificate of deposit that RaPower held at Zions Bank.
   72
      Turnover Motion, Exhibits 6, 6-2, and 6-3, Docket No. 757-6, filed August 30, 2019.
   73
      Turnover Motion, Exhibit 6-1, Docket No. 757-6, filed August 30, 2019.
   74
      Turnover Motion, Exhibit 6-4, Docket No. 757-6, filed August 30, 2019. The two cashier’s checks from RaPower
   bank accounts total $120,033.91. Thus, an additional $935.89 was needed to complete the purchase. Glenda
   Johnson’s check #215 for $1,000.00 as down payment for this property is $64.11 more than was needed to complete
   the purchase. The Receiver indicated he does not know how these numbers are reconciled against the property
   closing statement. In the end, resolving the discrepancy is unnecessary since the amount paid from RaPower funds is
   known.


                                                                                                                   15
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27004 Page 16 of 52




              48.   Title for this property was recorded in the name of Glenda Johnson on June 3,

   2013. 75

              49.   Of the $120,969.80 final purchase price, $120,033.91 derived from RaPower

   funds and $935.89 derived from funds of Glenda Johnson.

              50.   This property was identified in the CRO at paragraph 20(z).

                    viii. Sources of Funds for Purchase of Sherwood Drive Home (Millard
                          County Parcel No. DO-SS-136&137).

              51.   On August 4, 2014, Glenda Johnson wrote check #3038 payable to First

   American Title Company, in the amount of $1,000.00, from the bank account of Cobblestone

   Centre at Wells Fargo Bank. The memo line of the check contained the notation: “Earnest

   Money for property – 424 South Sherwood Drive.” 76

              52.   The agreed-upon purchase price for this property was $315,000.00. 77




   75
      Turnover Motion, Exhibit 6-6, Docket No. 757-6, filed August 30, 2019.
   76
      Turnover Motion, Exhibit 7, Docket No. 757-7, filed August 30, 2019.
   77
      Turnover Motion, Exhibit 7-3, Docket No. 757-7, filed August 30, 2019.


                                                                                                    16
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27005 Page 17 of 52




           53.       On August 7, 2014, Glenda Johnson transferred $315,000.00 from the Wells

   Fargo bank account of RaPower 78 to the Wells Fargo bank account of Cobblestone Centre. 79

           54.       The property closing statement stated that after the addition of closing costs and

   credits for the down payment and tax payments, the final amount due at closing was

   $312,893.32. 80

           55.       On August 7, 2014, Glenda Johnson wired $312,893.32 from the Cobblestone

   Centre account at Wells Fargo Bank to First American Title Company. 81 A graphic

   demonstrating these transfers follows.




           56.       On August 8, 2014, title to this property was recorded in the name of Glenda

   Johnson. 82

           57.       All funds used to purchase this property came from Receivership Entities.


   78
      Turnover Motion, Exhibit 7-1, Docket No. 757-7, filed August 30, 2019.
   79
      Turnover Motion, Exhibit 7-2, Docket No. 757-7, filed August 30, 2019.
   80
      Turnover Motion, Exhibit 7-3, Docket No. 757-7, filed August 30, 2019.
   81
      Turnover Motion, Exhibit 7-2, Docket No. 757-7, filed August 30, 2019.
   82
      Turnover Motion, Exhibit 7-4, Docket No. 757-7, filed August 30, 2019.


                                                                                                          17
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27006 Page 18 of 52




           58.       This property was identified in the CRO at paragraph 20(k).

                     ix. Sources of Funds for Purchase of Home in West Mountain, Utah (Utah
                         County Parcel No. 55:718:0006).

           59.       In November 2014, Glenda Johnson signed an agreement to purchase a home and

   5.5 acres of property in West Mountain, Utah at an auction for $432,929.00. After the addition of

   closing costs, the amount owed for the purchase was $433,613.75. 83

           60.       On November 21, 2014, Glenda Johnson transferred $433,000.00 from the

   RaPower bank account at Wells Fargo Bank 84 to her personal checking account at Wells Fargo. 85

           61.       Prior to the transfer of the $433,000.00 from RaPower, Glenda Johnson’s bank

   account at Wells Fargo Bank had a balance of zero. 86

           62.       The same day, Glenda Johnson withdrew an additional $12,420.00 from the

   RaPower bank account at Wells Fargo in the form of a cashier’s check and paid this amount as

   an earnest money deposit on this property. 87 This reduced the amount owed at closing to

   $421,193.75. 88

           63.       On December 15, 2014, Glenda Johnson wired $421,193.75 from her personal

   Wells Fargo bank account to Meridian Title. 89 A graphic demonstrating these transfers follows.




   83
      Turnover Motion, Exhibit 8-5, Docket No. 757-8, filed August 30, 2019.
   84
      Turnover Motion, Exhibit 8, Docket No. 757-8, filed August 30, 2019.
   85
      Turnover Motion, Exhibit 8-2, Docket No. 757-8, filed August 30, 2019.
   86
      Id.
   87
      Turnover Motion, Exhibit 8-1, Docket No. 757-8, filed August 30, 2019. See also Turnover Motion Exhibits 8 and
   8.5, Docket No. 757-8, filed August 30, 2019.
   88
      Turnover Motion, Exhibit 8-5, Docket No. 757-8, filed August 30, 2019.
   89
      Turnover Motion, Exhibit 8-3, Docket No. 757-8, filed August 30, 2019.


                                                                                                                 18
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27007 Page 19 of 52




              64.      In the RaPower QuickBooks records, Glenda Johnson recorded both the

   $433,000.00 and the $12,420.00 payments as “Real Estate Purchase” expenses and input a

   notation for the payments as “Purchase for Company House in Payson.” 90

              65.      On December 15, 2014, title to this property was recorded in the name of Glenda

   Johnson. 91

              66.      The purchase price for this property included a water right from a well on the

   property. This water right, #51-7009, was also recorded in the name of Glenda Johnson.

              67.      Out of the $445,420.00 taken from the RaPower bank account at Wells Fargo

   Bank, $433,613.75 was used to purchase the property and $11,806.25 was retained in Glenda

   Johnson’s personal bank account at Wells Fargo.

              68.      This property was identified in the CRO at paragraph 20(y).




   90
        Turnover Motion, Exhibit 8-4, Docket No. 757-8, filed August 30, 2019.
   91
        Turnover Motion, Exhibit 8-6, Docket No. 757-8, filed August 30, 2019.


                                                                                                        19
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27008 Page 20 of 52




                      x. Sources of Funds for Purchase of Millard County Parcel Nos. 4805,
                         4806-A, and 4806-B.

            69.      On October 15, 2014, Glenda Johnson paid check #1115 in the amount of

   $1,000.00 from the Cobblestone Centre bank account at Wells Fargo Bank to Bulloch Realty. 92

   The $1,000.00 was an earnest money deposit for the purchase of three related real estate parcels:

   4806, 4806-A, and 4806-B. 93

            70.      The closing on this property sale did not occur until December 2014. 94

            71.      After giving credit for the earnest money deposit and adding closing costs, the

   amount owed at closing was $61,618.85. 95

            72.      On December 18, 2014, the balance in Glenda Johnson’s personal bank account

   was $11,778.38. 96 On December 19, 2014, Glenda Johnson transferred $61,000.00 from the

   RaPower bank account at Wells Fargo Bank 97 to her personal bank account at Wells Fargo

   Bank. 98 The Wells Fargo bank account statement description for this transfer says “Online

   Transfer to Johnson G . . . for Property 225 W Main St. Delta UT.” 99 This transfer was recorded

   in RaPower’s QuickBooks records as a “Real Estate Purchase” expense. 100




   92
      Turnover Motion, Exhibits 9 and 9-1, Docket No. 757-9, filed August 30, 2019.
   93
      Turnover Motion, Exhibits 9 and 9-5, Docket No. 757-9, filed August 30, 2019
   94
      Turnover Motion, Exhibits 9-5 and 9-6, Docket No. 757-9, filed August 30, 2019
   95
      Turnover Motion, Exhibit 9-5, Docket No. 757-9, filed August 30, 2019; Declaration of the Receiver, R. Wayne
   Klein, Regarding Authentication of Exhibits, Exhibit J, Docket No. 883-1, filed March 16, 2020.
   96
      See Turnover Motion, Exhibit 9-4, Docket No. 757-9, filed August 30, 2019. At the time of this deposit, all prior
   deposits to this account came from RaPower, with the exception of one $2.13 interest payment. See Turnover
   Motion, Exhibits 8 and 8-2, Docket No. 757-8, filed August 30, 2019.
   97
      Turnover Motion, Exhibit 9-2, Docket No. 757-9, filed August 30, 2019.
   98
      Turnover Motion, Exhibit 9-4, Docket No. 757-9, filed August 30, 2019.
   99
      Turnover Motion, Exhibit 9-2, Docket No. 757-9, filed August 30, 2019.
   100
       Turnover Motion, Exhibit 9-3, Docket No. 757-9, filed August 30, 2019.


                                                                                                                      20
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27009 Page 21 of 52




           73.      On December 19, 2014—the same day as the transfer of RaPower funds to

   Glenda Johnson—Glenda Johnson wired $61,618.85 from her personal bank account to First

   American Title Company. 101 A graphic demonstrating these transfers follows.




           74.      Title to these three properties was recorded in the name of Glenda Johnson on

   December 30, 2014. 102

           75.      Of the $62,618.85 in total purchase funds, $62,000.00 came from Cobblestone

   Centre and RaPower. The remaining $618.85 were funds already in Glenda Johnson’s bank

   account that she previously received from RaPower. 103

           76.      These properties were identified in the CRO at paragraphs 20(a) – (c).




   101
       Turnover Motion, Exhibit 9-4, Docket No. 757-9, filed August 30, 2019.
   102
       Turnover Motion, Exhibit 9-6, Docket No. 757-9, filed August 30, 2019.
   103
       See Turnover Motion, Exhibits 8 and 8-2, Docket No. 757-8, filed August 30, 2019. Because the Receiver
   presented evidence that the funds in Glenda Johnson’s personal bank account before the deposit of funds from
   RaPower came from RaPower, this $618.85 will be deemed Receivership funds, not Glenda Johnson’s personal
   funds.


                                                                                                                  21
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27010 Page 22 of 52




                    xi. Sources of Funds for Purchase of California Condominium (Los Angeles
                        County Parcel No. 2482-027-174).

           77.      On March 22, 2015, the balance in Glenda Johnson’s personal bank account at

   Wells Fargo Bank was $11,117.50. 104

           78.      On March 23, 2015, Glenda Johnson transferred $300,000.00 from the RaPower

   bank account at Wells Fargo 105 to her personal bank account at Wells Fargo. 106 Glenda Johnson

   recorded this payment in the RaPower QuickBooks records as a “Commission Expense” for

   “Condo in California.” 107

           79.      On March 31, 2015, Glenda Johnson wired $7,000.00 from her personal bank

   account at Wells Fargo to Pinnacle Estate Properties as an earnest money deposit on property in

   Newhall, California. 108 Glenda Johnson made notations on her bank account statement dated

   April 8, 2015 that the $300,000.00 deposit and the $7,000.00 expenditure from the account were

   for “California Condo.” 109

           80.      On April 23, 2015, Glenda Johnson wired $240,582.83 from her personal bank

   account at Wells Fargo to Pinnacle Estate Properties. 110 Glenda Johnson made notations on her

   bank statement that this payment was for “California Condo.” 111

           81.      On April 27, 2015, title to this property was recorded in the name of Glenda

   Johnson. 112


   104
       Turnover Motion, Exhibit 10-3, Docket No. 757-10, filed August 30, 2019.
   105
       Turnover Motion, Exhibits 10 and 10-1, Docket No. 757-10, filed August 30, 2019.
   106
       Turnover Motion, Exhibits 10-3 and 10-4, Docket No. 757-10, filed August 30, 2019.
   107
       Turnover Motion, Exhibit 10-2, Docket No. 757-10, filed August 30, 2019.
   108
       Turnover Motion, Exhibit 10-3, Docket No. 757-10, filed August 30, 2019.
   109
       Id.
   110
       Turnover Motion, Exhibit 10-5, Docket No. 757-10, filed August 30, 2019.
   111
       Id.
   112
       Turnover Motion, Exhibit 10-6, Docket No. 757-10, filed August 30, 2019.


                                                                                                    22
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27011 Page 23 of 52




           82.      The total purchase price for this property was $247,582.83. The $52,417.17

   difference between this amount and the $300,000.00 that Glenda Johnson transferred into her

   account from RaPower was retained by Glenda Johnson in her personal bank account. A graphic

   demonstrating these transfers follows.




           83.      On April 27, 2015, Neldon Johnson signed a quitclaim deed, transferring to

   Glenda Johnson any interest he had in the property. 113 Glenda Johnson gave no consideration to

   Neldon Johnson for this transfer.

           84.      This property was identified in the CRO at paragraph 20(aa).

                   xii. Glenda Johnson Previously Acknowledged that Certain Properties Did
                        Not Belong to Her.

           85.      In her May 1, 2019 deposition, Glenda Johnson testified “I don’t consider I am

   the owner of the home. I know my name is on the title . . . . Just because my name is on the title

   doesn’t mean that I own it.” 114


   113
      Id.
   114
      Reply in Support of Turnover Motion, Exhibit A, Docket No. 802-2 (May 1 Deposition at 133:19-25). This
   deposition excerpt related to the Sherwood Drive property in Delta, Utah.


                                                                                                               23
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27012 Page 24 of 52




               86.      Glenda Johnson made notations in Receivership Entity QuickBooks records that

   the Payson condo was a “Company Condo.” 115

               87.      Glenda Johnson made notations in QuickBooks records that the Payson home was

   a “Company House.” 116

                      xiii. The Extent to Which Glenda Johnson’s Personal Funds Were Used for
                            These Property Purchases.

               88.      As noted in the above discussion of each of the properties, in some instances

   personal funds of Glenda Johnson funds were used as part of the purchase price of the properties.

   In other instances, Glenda Johnson retained a portion of the funds transferred into her personal

   bank account by RaPower or Cobblestone that were not used for the property purchases.

               89.      The table below summarizes these uses of Glenda Johnson’s personal funds.

           Property (APN or                   Total     Receivership         Glenda           Funds
           Description)                    Purchase      Funds Used         Johnson      Retained by
                                              Price                         Personal         Glenda
                                                                         Funds Used         Johnson
           HD-3511,3511-1                 $69,776.68      $70,000.00           $0.00         $223.32
           DO-4568-1                     $210,174.15     $110,000.00     $100,174.15           $0.00
           MA-2662-B                      $32,334.80      $32,334.80           $0.00           $0.00
           HD-4606-2, 4606-2-1           $162,693.33     $168,000.00           $0.00       $5,306.67
           HD-4648                        $20,269.07      $87,976.48           $0.00      $67,707.41
           Payson Condo                  $120,969.80     $120,033.91         $935.89           $0.00
           Sherwood Drive                $312,893.32     $312,893.32           $0.00           $0.00
           West Mountain                 $433,613.75     $445,420.00           $0.00      $11,806.25
           4805, 4806-A & B               $62,618.85      $62,618.85           $0.00           $0.00
           California Condo              $247,582.83     $300,000.00           $0.00      $52,417.17
           Totals                      $1,672,926.58   $1,646,658.51     $101,110.04     $137,460.82

               90.      While Glenda Johnson used inheritance funds and funds from her personal bank

   account (totaling $101,110.04) to supplement the Receivership Entity funds used to purchase two


   115
         See Section I.A.vii, above.
   116
         See Section I.A.ix, above.


                                                                                                        24
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27013 Page 25 of 52




   properties, she retained $137,460.82 in Receivership Entity funds that were deposited into her

   personal bank accounts. Thus, she received and retained $36,350.78 more in Receivership Entity

   funds from these real estate transactions than the amount of personal funds she used for these

   purchases.

            B.       Transfer of Funds from Receivership Entities to Glenda Johnson Bank
                     Accounts.

            91.      Trial in this matter concluded June 22, 2018. On that date, the Court issued

   findings on the record, including a finding that the Receivership defendants were engaged in a

   “massive fraud.” 117 The Court told defendants the Court would issue an injunction and order

   disgorgement of revenues. 118

            92.      Also, on June 22, 2018, the Court issued an Initial Order and Injunction After

   Trial stating that an injunction and other equitable relief were necessary and appropriate. 119

            93.      That same day, Glenda Johnson transferred $140,000.00 from the RaPower bank

   account at Bank of American Fork (Acct. #1198) 120 to the Cobblestone Centre bank account at

   Bank of American Fork (Acct. #3739). 121

            94.      Glenda Johnson then transferred (still the same day) $1,945,500.00 from the

   Cobblestone Centre bank account at Bank of American Fork 122 to her personal bank account at

   Bank of American Fork. 123 After depositing this amount into her personal bank account, her




   117
       Tr. Jun. 22, 2018, at 2515:5 – 2515:6, Docket No. 421, filed June 29, 2018.
   118
       Id. at 2515:10 – 2515:11.
   119
       Docket No. 413, filed June 22, 2018.
   120
       Turnover Motion, Exhibit 11, Docket No. 757-11, filed August 30, 2019.
   121
       Turnover Motion, Exhibit 11-1, Docket No. 757-11, filed August 30, 2019.
   122
       Id.
   123
       Turnover Motion, Exhibit 11-2, Docket No. 757-11, filed August 30, 2019.


                                                                                                      25
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27014 Page 26 of 52




   personal bank account had a balance of $2,216,275.60. 124 A graphic demonstrating these

   transfers follows.




           95.      With the exception of interest, there were no other deposits into Glenda Johnson’s

   personal bank account at Bank of American Fork between June 22, 2018 and August 30, 2019,

   the date of the Turnover Motion. 125

           96.      Between June 2018 and March 2019, significant funds were depleted from Glenda

   Johnson’s personal bank account at Bank of American Fork, including $200,000.00 that Glenda

   Johnson transferred to a bank account that Glenda Johnson described in some records as the

   “Folks account” at Bank of American Fork. 126 Glenda Johnson controls the Folks account at

   Bank of American Fork. 127




   124
       Id. Two weeks before, on June 6, 2018, Glenda Johnson had transferred $120,000.00 from IAS to her personal
   bank account, with a notation the payment was for “consulting.” Id. Thus, $2,065,500.00 of the amount in Glenda
   Johnson’s personal bank account had been deposited into that account from Cobblestone, IAS, and RaPower after
   June 5, 2018.
   125
       Id.; Turnover Motion, Exhibit 11-4, Docket No. 757-11, filed August 30, 2019.
   126
       Id.; Turnover Motion, Exhibits 11-3, 11-5 and 11-6 (May 1 Deposition at 199:10-17), Docket No. 757-11, filed
   August 30, 2019.
   127
       Glenda Johnson’s parents (her “folks”), Norman and Eldoris Fenn, passed away in 2009 and 2010, respectively.
   Turnover Motion, Exhibit 11-6, Docket No. 757-11, filed August 30, 2019 (May 1 Deposition at 59:7-11; 199:10-
   17); Stipulated Order Regarding Funds Held by Glenda Johnson, Docket No. 672, filed May 24, 2019.


                                                                                                                  26
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27015 Page 27 of 52




           97.      On May 24, 2019, the Court ordered that all funds in Glenda Johnson’s personal

   bank account at Bank of American Fork and the “Folks” account at Bank of American Fork be

   preserved and that the balances in the accounts as of May 3, 2019 be maintained. 128

           98.      As of May 3, 2019, the balance in Glenda Johnson’s personal bank account was

   $1,206,621.39 and the balance in the “Folks” bank account was $200,414.14. 129

   III.    Conclusions of Law

           A.       The Receiver has the Power and the Obligation to Bring Legal Action to
                    Recover Receivership Property and the Court has the Authority to Order
                    Turnover in a Summary Proceeding.

           The Receiver brings his Turnover Motion against Glenda Johnson under Rule 56 of the

   Federal Rules of Civil Procedure. A “court shall grant summary judgment if the movant shows

   that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” 130 Facts must be supported by citation to materials in the record and the court

   must “examine the factual record and reasonable inferences therefrom in the light most favorable

   to the party opposing summary judgment.” 131

           Glenda Johnson objects to the Receiver’s use of summary proceedings to recover the

   fourteen identified properties and funds transferred to Glenda Johnson on three grounds: (1) the

   CRO does not give the Receiver the authority to file the Turnover Motion because it seeks

   property that “legally belongs to Glenda Johnson;” (2) summary proceedings cannot be brought

   against individuals that are not defendants in the underlying action; and (3) the Motion



   128
       See Stipulated Order Regarding Funds Held by Glenda Johnson, docket No. 672, filed May 24, 2019.
   129
       See Turnover Motion, Exhibits 11-2, 11-3, 11-4, 11-5, and 11-6 (May 1 Deposition at 199:10-17), Docket No.
   757-11, filed August 30, 2019.
   130
       Fed. R. Civ. P. 56(a).
   131
       Applied Genetics Int'l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.1990).


                                                                                                                    27
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27016 Page 28 of 52




   constitutes improper claim-splitting because the Receiver has also brought a separate lawsuit

   against Glenda Johnson. 132 Glenda Johnson is incorrect on all three arguments.

                           i.    The Receiver has Authority

           Glenda Johnson’s assertion that the Receiver does not have the authority to seek recovery

   of property titled in Glenda Johnson’s name is contrary to the CRO and the controlling case law,

   which grant the Receiver the authority to bring this action to recover the properties and funds,

   even if they are titled in the name of a non-party, such as Glenda Johnson. The CRO grants the

   Receiver the following powers and duties:

           a.       “To use reasonable efforts to determine the nature, location and value of all
                    property interests of each of the Receivership Defendants, including Johnson and
                    Shepard. These property interests include, but are not limited to: monies,
                    accounts, trusts, funds, digital currencies, securities, credits, stocks, bonds,
                    effects, goods, chattels, intangible property (including patents and other
                    intellectual property), real property, lands, premises, leases, claims, rights,
                    ownership interests in domestic or foreign entities, and other assets, together with
                    rents, profits, dividends, receivables, interest, or other income attributable thereto,
                    of whatever kind, that the Receivership Defendants own, possess, have a
                    beneficial interest in, or control directly or indirectly.” 133

           b.       “To take custody, control, and possession of all Receivership Property and
                    records relevant thereto from the Receivership Defendants; to sue for and collect,
                    recover, receive, and take into possession from third parties all Receivership
                    Property and records relevant thereto.” 134

           c.       “To take such action as necessary and appropriate for the preservation of
                    Receivership Property or to prevent the dissipation or concealment of
                    Receivership Property.” 135




   132
       Opposition at 19-22, Docket No. 784, filed October 11, 2019.
   133
       CRO ¶ 13.a, Docket No. 491, filed November 1, 2018.
   134
       Id., ¶ 13.b.
   135
       Id., ¶ 13.g.


                                                                                                         28
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27017 Page 29 of 52




            d.       “To bring legal actions based on law or equity in any state, federal, or foreign
                     court as the Receiver deems necessary or appropriate in discharging his duties as
                     Receiver.” 136

            e.       The Receiver is also “authorized to take immediate possession of all real property
                     of the Receivership Defendants, wherever located, including but not limited to all
                     ownership and leasehold interests and fixtures . . . . The Receiver is authorized to
                     take immediate possession of real property in which Receivership Defendants
                     have a record interest, and to file a motion to take possession (a ‘Possession
                     Motion’) of real property in which Receivership Defendants have a beneficial
                     interest even if titled in the name of another, such as a spouse or an affiliated
                     entity, such as a family limited partnership.” 137

            f.       “[T]he Receiver is authorized, empowered, and directed to investigate the manner
                     in which the financial and business affairs of the Receivership Defendants were
                     conducted and, after obtaining leave of this Court, to institute such actions and
                     legal proceedings for the benefit, and on behalf, of the receivership estates as the
                     Receiver deems necessary and appropriate. The Receiver may seek, among other
                     legal and equitable relief, the imposition of constructive trusts, disgorgement of
                     profits, asset turnover, avoidance of fraudulent transfers, rescission, restitution,
                     collection of debts, and such other relief from this Court as may be necessary to
                     enforce this Order.” 138

            The Court’s May 3, 2019 Memorandum Decision and Order on Receiver’s Motion to

   Include Affiliates and Subsidiaries in Receivership (“Affiliates Order”), which added 13

   affiliated entities—including Cobblestone—to the Receivership Estate, ordered that:

            a.       “The Affiliated Entities are hereby made part of the existing receivership estate,
                     which is being administered by court-appointed receiver Wayne Klein, in
                     accordance with the Corrected Receivership Order.” 139

            b.       “In carrying out his responsibilities as receiver, the Receiver shall have all control
                     over assets, books, records, and accounts of Affiliated Entities and all powers and
                     rights granted to the Receiver in the Corrected Receivership Order.” 140

            c.       “All other provisions of the Corrected Receivership Order shall apply to the
                     Affiliated Entities, as they do to the Receivership Entities, to the extent necessary

   136
       Id., ¶ 13.l.
   137
       Id., ¶ 20 (emphasis added).
   138
       Id., ¶ 60 (emphasis added).
   139
       Docket No. 636, Order ¶ 2.
   140
       Id., ¶ 7.


                                                                                                          29
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27018 Page 30 of 52




                     and appropriate to allow the Receiver to accomplish his duties under the
                     Corrected Receivership Order.” 141

            The CRO and the Affiliates Order grant the necessary authority to the Receiver to

   investigate, take possession or bring legal action to collect, recover, receive and/or take

   possession of all Receivership property, including real property in which Receivership Entities

   have a beneficial interest, “even if titled in the name of another, such as a spouse.” 142 The CRO

   defined “Receivership Property” as including property “that the Receivership Defendants own,

   possess, have a beneficial interest in, or control directly or indirectly.” 143 The CRO specifically

   included properties that were in the possession of third parties. 144 Thus, the Receiver has the

   authority and duty to bring this action to recover Receivership Property, even if it is titled in the

   name of Glenda Johnson.

                          ii.    Summary Proceedings are Appropriate

            It is well established that summary proceedings are appropriate as part of the district

   court’s “broad powers and wide discretion to determine relief in an equity receivership.” 145

   “Federal district courts have wide discretion in granting relief in an equity receivership and may

   use summary proceedings in fashioning such relief.” 146 Indeed, courts are encouraged to use



   141
       Id., ¶ 12.
   142
       CRO ¶ 20, Docket No. 491, filed November 1, 2018.
   143
       Id., ¶ 13(a).
   144
       Id., ¶ 13(b).
   145
       Broadbent v. Advantage Software, Inc., 415 F. App'x 73, 78 (10th Cir. 2011) (quoting SEC v. Vescor Capital
   Corp., 599 F.3d 1189, 1194 (10th Cir. 2010), and citing, among other cases, SEC v. Elliott, 953 F.2d 1560, 1569-70
   (11th Cir. 1992); see also FDIC v. Bernstein, 786 F. Supp. 170, 177 (E.D.N.Y.1992) (“In keeping with this broad
   discretion, the use of summary proceedings in equity receiverships, as opposed to plenary proceedings under the
   Federal Rules of Civil Procedure, is within the jurisdictional authority of a district court.”) (citations, quotation
   marks, and brackets omitted); SEC v. Basic Energy & Affiliated Res., 273 F.3d 657, 668 (6th Cir.2001) (recognizing
   propriety of summary proceedings) (citing Elliott, 953 F.2d 1560); SEC v. Sharp Capital, Inc., 315 F.3d 541, 545
   (5th Cir. 2003) (same).
   146
       United States v. Fairway Capital Corp., 433 F.Supp.2d 226, 241 (D. R.I. 2006) (citations omitted).


                                                                                                                      30
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27019 Page 31 of 52




   summary proceedings because they decrease litigation costs and prevent further dissipation of

   receivership assets. 147

            The use of summary proceedings in federal receivership cases also extends to their use

   against nonparties. “For the claims of nonparties to property claimed by receivers, summary

   proceedings satisfy due process so long as there is adequate notice and opportunity to be

   heard.” 148 In this instance, Glenda Johnson received adequate notice and availed herself of

   multiple opportunities to be heard. Indeed, she made four filings related to the Turnover

   Motion. 149 The fact that her arguments are rejected does not indicate she was not heard.

                         iii.    There is no Claim-splitting

            Additionally, Glenda Johnson’s assertion that the Turnover Motion constitutes improper

   claim-splitting is incorrect. The Turnover Motion and the Receiver’s lawsuit against Glenda

   Johnson do not seek recovery of the same real property. There is only one financial transfer in

   common between the two, the Receiver is pursuing different theories of recovery in the two

   different proceedings, and the Receiver will not be allowed to obtain a double recovery. 150




   147
       Elliott, 953 F.2d at 1566 (citations omitted).
   148
       CFTC v. Topworth Int'l, Ltd., 205 F.3d 1107, 1113 (9th Cir. 1999), followed in FTC v. Assail, Inc., 410 F.3d
   256, 267 (5th Cir. 2005). See also F.T.C. v. Johnson, 567 F. App'x 512, 515 (9th Cir. 2014); Glob. NAPS, Inc. v.
   Verizon New England, Inc., No. CV 02-12489-RWZ, 2015 WL 12781223, at *2 (D. Mass. Mar. 10, 2015); CFTC v.
   Hudgins, 620 F. Supp. 2d 790, 795 (E.D. Tex. 2009), aff'd sub nom. Crawford v. Silette, 608 F.3d 275 (5th Cir.
   2010); SEC v. Aquacell Batteries, Inc., No. 607CV-608-ORL-22DAB, 2008 WL 2915064,*4 (M.D. Fla. July 24,
   2008); SEC v. Merrill Scott & Assocs., Ltd., No. 2:02 CV 39, 2006 WL 3813300, at *4 (D. Utah Dec. 26, 2006);
   SEC v. Credit Bancorp, Ltd., 124 F. Supp. 2d 824, 828 (S.D.N.Y. 2000).
   149
       Opposition, Docket No. 784, filed October 11, 2019; Motion to Strike, Docket No. 805, filed November 26,
   2019; Objection, Docket No. 890, filed March 24, 2020; Second Objection, Docket No. 930, filed May 22, 2020.
   150
       The Receiver’s separate lawsuit against the Receiver will also be heard by this Court. See Klein v. Johnson, Case
   No. 2:19-cv-625, Docket No. 9, filed Oct. 17, 2019. Additionally, the scheduling order was amended in that case to
   extend the deadline to amend the pleadings until 30 days after the Turnover Motion is decided. The Receiver will be
   required to amend the pleadings in Klein v. Johnson, Case No. 2:19-cv-625 to remove any duplicative claims.


                                                                                                                      31
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27020 Page 32 of 52




           B.         The Undisputed Facts Set forth in the Turnover Motion are Admissible.

           The Receiver’s Turnover Motion was accompanied by an Appendix of Evidence in

   Support of Motion for Order Directing Turnover and Transfer of Real Properties Titled in the

   Name of Glenda Johnson and Funds in Accounts Controlled by Glenda Johnson

   (“Appendix”). 151 The Appendix identified the documents in support of the Turnover Motion and

   their sources. These documents were bank records, public records, accounting records created

   and maintained by Glenda Johnson (including her personal banking records), and property

   transaction records maintained by Glenda Johnson and delivered to the Receiver pursuant to

   Court order. 152

           Glenda Johnson opposed the Turnover Motion. 153 In her opposition, she objected to

   nearly every one of the Receiver’s statements of undisputed facts on the basis of hearsay and

   lack of foundation. 154 Glenda Johnson’s opposition did not dispute any of the substantive facts of

   the transfers and did not dispute the accuracy or authenticity of any of the documents cited by the

   Receiver in support of the Turnover Motion. The opposition was not supported by a declaration




   151
       Docket No. 758, filed August 30, 2019.
   152
       Order Regarding the United States' Motion for Order to Show Cause, Docket No. 676, filed May 24, 2019. The
   real property records delivered to the Receiver by Glenda Johnson were catalogued by the Receiver as being in box
   24.
   153
       Opposition, Docket No. 784, filed October 11, 2019.
   154
       Id. at 3-18.


                                                                                                                   32
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27021 Page 33 of 52




   of Glenda Johnson disputing any of the facts relied on by the Receiver. 155 Instead, Glenda

   Johnson argued only that the documents identified by the Receiver should not be considered. 156

           Glenda Johnson’s nonspecific objections based on hearsay and lack of authentication fail

   to comport with Federal Rule of Evidence 103(a)(1)(B), which requires that an objection to

   evidence must “state[ ] the specific ground,” 157 or “in other words, explain why the proponent of

   the evidence will have no way of authenticating it at trial (e.g., lack of a competent witness to

   testify about the document’s creation).” 158 The only appropriate basis on which to raise an

   evidentiary objection at the summary judgment phase is “that a fact cannot be presented in a

   form that would be admissible in evidence.” 159 Glenda Johnson’s objections failed to meet the

   requirements of Federal Rule of Civil Procedure 52(c)(2) and Federal Rule of Evidence

   103(a)(1)(B).

           Even if Glenda Johnson had properly objected to the evidence, the Receiver has

   sufficiently established its admissibility for purposes of summary judgment. “At the summary

   judgment stage, evidence need not be submitted in a form that would be admissible at trial, but

   the content or substance of the evidence must be admissible.” 160 “The requirement is that the


   155
       The opposition did include a declaration by Glenda Johnson. That declaration did not dispute the authenticity of
   any of the documents cited by the Receiver. Rather, the declaration cited to a belatedly-produced document that
   purported to show that Glenda Johnson was owed $35 million by Receivership Entity Solstice. The Court has
   previously determined that this Solstice agreement is “not believable,” Tr. Feb. 25, 2020 at 98:21, is “worthy of
   ridicule,” and is a “pathetic fabrication.” Civil Contempt Order Re: Neldon Johnson, Glenda Johnson, LaGrand
   Johnson, and Randale Johnson at 9 (¶13), Docket No. 947, filed July 6, 2020.
   156
       The opposition also argued that some of the payments to Glenda Johnson were for wages owed or were her own
   personal funds, regardless of the timing, amounts, and uses of the transfers. See Opposition at 3, Docket No. 784,
   filed October 11, 2019.
   157
        Fed. R. Evid. 103(a)(1)(B).
   158
       SEC v. Mahabub, No. 15-CV-2118-WJM-MLC, 2017 WL 6555039, at *2 (D. Colo. Dec. 22, 2017).
   159
       Fed. R. Civ. P. 56(c)(2); Mahabub, 2017 WL 6555039, at *2 (emphasis in original); see also Winskunas v.
   Birnbaum, 23 F.3d 1264, 1267–68 (7th Cir.1994) (evidence need not be admissible in form—transcripts inadmissible
   at trial nevertheless may be considered for purposes of summary judgment—but must be so in content).
   160
       Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 999 (10th Cir. 2019) (citations and quotation marks omitted).


                                                                                                                    33
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27022 Page 34 of 52




   party submitting the evidence show that it will be possible to put the information, the substance

   or content of the evidence, into an admissible form.” 161

           The Receiver’s reply asserts that the bank records, as authenticated by the attached

   declarations by bank custodians, are admissible as business records under Fed. R. Evid. 803(6);

   that the recorded deeds are admissible under Fed. R. Evid. 803(14); that the settlement

   statements are admissible under Fed. R. Evid. 803(15); that the QuickBooks records and

   checkbook registers are admissible as business records under Fed. R. Evid. 803(6); and that

   Glenda Johnson’s deposition testimony is admissible under Fed. R. Evid. 801(1) and (2), as well

   as Fed. R. Civ. P. 32. 162

           Exhibits B,163 C, 164 D, 165 and E 166 to the Reply consist of declarations from records

   custodians for the various financial institutions – Zions Bank, Bank of American Fork, Millard

   County Credit Union, and Wells Fargo – whose records are at issue. It is true that these exhibits

   don’t identify the specific records sought to be authenticated except to say “the attached

   documents,” or some similar phrase, without stating which documents were attached to the

   declarations. However, the nature of the documents on which the Receiver relies is consistent

   with the authenticating declarations. And Glenda Johnson has not provided any document

   contradicting the Receiver’s documents, to cast any doubt on their authenticity.

           In paragraph 4 of his own declaration (Exhibit F), the Receiver states that he “obtained

   the bank records attached to the Motion from: (1) Zions Bank, Wells Fargo Bank, Millard


   161
       Id. at 999 n.15 (citations and quotation marks omitted).
   162
       Docket No. 802, filed November 22, 2019 at 13-19 and Appendix, Docket 802-1.
   163
       Docket No. 802-3, filed November 22, 2019.
   164
       Docket No. 802-4, filed November 22, 2019.
   165
       Docket No. 802-5, filed November 22, 2019.
   166
       Docket No. 802-6, filed November 22, 2019.


                                                                                                       34
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27023 Page 35 of 52




   County Credit Union, or Bank of American Fork; (2) the United States Department of Justice;

   and (3) Glenda Johnson.” 167 The Receiver identifies in paragraph 5 the specific bank records

   which were delivered by Glenda Johnson (namely, Exhibits 11-3, 11-4, and 11-5), but does not

   identify the specific bank records he obtained from the Department of Justice or how the

   Department of Justice obtained whatever it passed on to him.

           Authentication does not require that every document be supported by an affidavit. 168

   Under Fed. R. Evid. 901, this evidence satisfies the authentication requirement by “[t]he

   appearance, contents, substance, internal patterns, or other distinctive characteristics of the item,

   taken together with all the circumstances.” 169

           Bank documents were found sufficiently authenticated in U.S. v. Turner where, among

   other things, (1) they had “the official appearance of bank records” in (a) bearing bank insignia,

   (b) “contain[ing] the type of transaction data typically present on bank records,” and (c) being

   “internally consistent in their appearance;” (2) “the contents of the documents provide[d]

   evidence of their authenticity” because, among other things, (a) many of them were reconciled

   with bank records the authenticity of which was not challenged, and (b) they “included

   information that was not widely-known, including [a defendant’s] personal account information

   and aliases” (3) the circumstances in which they were obtained (seized from the defendant’s

   home and office) supported their authenticity; and (4) although the government bears “the




   167
       Docket No. 802-7, filed November 22, 2019.
   168
       Law Co. v. Mohawk Const. & Supply Co., 577 F.3d 1164, 1171 (10th Cir. 2009) (trial court committed error of law
   and therefore abused its discretion in disregarding documents that were not supported by authenticating affidavit
   “[b]ecause no authenticating affidavit is required”).
   169
       Fed. R. Evid. 901(b)(4); Law Co., 577 F.3d at 1171.


                                                                                                                   35
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27024 Page 36 of 52




   burden to prove authentication, [the defendant] ha[d] not suggested any reason why the Court

   should doubt the authenticity of the documents.” 170

            Many of the same observations may be made about the bank documents at issue here.

   These documents appear to be official bank records, bearing bank insignia, containing the type of

   transaction data usually found on bank records, and being internally consistent. Their contents,

   such as account numbers belonging to RaPower-3, LLC, Cobblestone Centre, L.C., and Glenda

   Johnson, include information not widely-known. To the extent they were obtained from Glenda

   Johnson (Exhibits 11-3, 11-4, and 11-5), this circumstance, together with the appearance and

   contents of the documents, including their internal consistency, supports their authenticity.

   Notably, Glenda Johnson does not challenge the accuracy of the balances shown in Exhibits 11-4

   and 11-5. 171 The remaining bank documents obtained by the Receiver from a financial institution

   or from the Department of Justice are consistent with documents or records obtained from

   Glenda Johnson, 172 which she does not deny being able to authenticate at trial. Glenda Johnson

   has not suggested any reason to doubt the authenticity of the bank records. Based on all of these

   facts and circumstances, the authentication hurdle has been cleared for purposes of summary

   judgment.

            Further, for the same factual reasons, the bank records are admissible under the residual

   exception to the rule against hearsay, 173 even if they do not qualify for the business records

   exception. This was also the result in Turner. The checkbook registers, the QuickBooks records,


   170
       U.S. v. Turner, 718 F.3d 226, 233 (3d Cir. 2013).
   171
       Opposition at 18 (¶¶ 21-22), Docket No. 784, filed October 11, 2019.
   172
       Compare, e.g., Exhibits 1 and 1-2 with 1-3 (apparently showing same $70,000 transaction); Exhibits 2 and 2-1 with
   2-2 (apparently showing same $110,000 transaction); and Exhibits 11-1 and 11-2 with 11-3 (apparently showing same
   $200,000 and $1,945,500 transactions and confirmation numbers).
   173
       Fed. R. Evid. 807; Turner, 718 F.3d at 234-35.


                                                                                                                     36
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27025 Page 37 of 52




   and the settlement statements are also admissible under the residual exception. The checkbook

   registers and QuickBooks records were obtained from Glenda Johnson. 174 Even if that is

   insufficient to authenticate them, she does not deny that she could do so at trial if called upon.

   Nor does she deny that she could authenticate the settlement statements, which are apparently

   signed by her, were produced by IAS in a box labeled as her property, and which were

   accompanied by cover sheets bearing her name and address. Under these circumstances, the

   Receiver is correct that the nature of the evidence submitted in support of the Turnover

   Motion 175 makes it admissible for purposes of summary judgment.

            C.       Glenda Johnson’s Motion to Strike.

            Glenda Johnson filed a motion to strike, arguing the Receiver improperly introduced new

   evidence in his reply memorandum and that the evidence submitted by the Receiver was

   inadmissible hearsay. 176 The Receiver opposed Glenda Johnson’s motion to strike. 177 Glenda

   Johnson asserts two bases to strike the reply memorandum: first, because the reply memorandum

   purportedly goes beyond “rebuttal of matters raised in the memorandum in opposition;” 178

   second, because the reply memorandum is allegedly overlength.

            As an initial matter, Glenda Johnson’s motion to strike, objecting to the evidence set forth

   in the reply memorandum is procedurally defective. The Court’s rules are clear that when a party




   174
       Declaration of Receiver at 4 (¶¶ 8-9), Docket No. 802-7, filed November 22, 2019; Declaration of the Receiver at
   2-3 (¶¶ 8-9), Docket No. 883-1, filed March 16, 2020.
   175
       In addition to the evidence already discussed, recorded deeds are admissible under rule 803(14). There can be little
   doubt that the Receiver would present certified copies of these documents at trial. And the deposition testimony is
   admissible under Fed. R. Evid. 801(1) and (2), as well as Fed. R. Civ. P. 32, although Glenda Johnson is a nonparty.
   176
       Docket No. 805, filed November 26, 2019. Glenda Johnson incorrectly argued that the use of her sworn
   deposition testimony was inadmissible hearsay. Id. at 3.
   177
       Docket No. 813, filed December 10, 2019.
   178
       DUCivR 7-1(b)(2).


                                                                                                                        37
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27026 Page 38 of 52




   offers an evidentiary objection to material submitted on reply “[m]otions to strike evidence as

   inadmissible are no longer appropriate and should not be filed. The proper procedure is to make an

   objection.” 179 Because Glenda Johnson failed to follow the proper procedure, the Court DENIES the

   Motion to Strike.

            Even if the Motion to Strike were procedurally proper, Glenda Johnson’s Motion to Strike

   lacks merit. Glenda Johnson correctly notes that under the local rules, a reply memorandum “must be

   limited to rebuttal of matter raised in the memorandum in opposition.” 180 However, all of the

   evidence set forth in the reply memorandum was raised by the Receiver in rebuttal to Glenda

   Johnson’s opposition. When Glenda Johnson asserted the evidence presented by the Receiver was

   inadmissible, the Receiver’s submission of the additional evidence, made in rebuttal to the claim

   of inadmissibly, is permissible. 181 Declarations attached to a reply brief are proper and satisfy the

   moving party’s burden to explain why the material is admissible if the non-moving party has

   made admissibility objections. 182 Because the Receiver’s reply memorandum rebutted Glenda

   Johnson’s opposition, and because the evidence included therein is admissible as stated above, the

   Motion to Strike is DENIED.

            Glenda Johnson also asks the Court to strike the Receiver’s reply memorandum because

   it purportedly exceeds the twenty-page limit for a reply memorandum under DUCiv 56-1(g).

   Glenda Johnson asserts the reply memorandum is twenty-three pages in length. To reach that



   179
       DUCivR 7-1(b)(1)(B) (citing Fed. R. Civ. P. 56(c)(2)); see also Navajo Nation Human Rights Comm'n v. San
   Juan Cty., 281 F. Supp. 3d 1136, 1159 (D. Utah 2017) (denying a motion to strike as improper).
   180
       DUCivR 7-1(b)(2).
   181
       See DUCivR 56-1(d).
   182
       In a decision directly on point, this Court recently found that declarations and affidavits were property submitted
   by a moving party in response to a nonmoving party’s objection that materials attached to a summary judgment
   motion were inadmissible on the basis of hearsay and lack of foundation. See Stella v. Davis Cty., No. 1:18-CV-002,
   2019 WL 4601611, at *4, fn. 5 (D. Utah Sept. 23, 2019).


                                                                                                                       38
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27027 Page 39 of 52




   conclusion, however, Glenda Johnson counts the case heading, the signature block, and the

   certificate of service. Those items are specifically excluded from the page limitation under

   DUCivR 56-1(g). 183 Glenda Johnson’s claim that the reply memorandum is overlength lacks any

   factual basis and her motion to strike is DENIED.

            D.       Glenda Johnson’s Objection.

            The Court issued an order on March 2, 2020 inviting the Receiver to “point the court to

   material in the record authenticating” 12 of the checkbook registers and property settlement

   statements submitted by the Receiver as exhibits in support of his Turnover Motion. 184

            On March 16, 2020, the Receiver submitted an authentication of exhibits, including an

   additional declaration by the Receiver regarding the 12 documents identified by the Court. 185

   The Receiver provided authentication for the requested exhibit by submitting a declaration

   explaining how he acquired the settlement statements and checkbook registers. 186 The settlement

   statements were delivered to the Receiver by IAS “in a box labeled ‘Glenda E. Johnson’s

   Property’s [sic].’” 187 “Each of the settlement statements attached as exhibits appear[s] to have

   been signed by Glenda Johnson” and “was also accompanied by a cover sheet appearing to be on

   Glenda Johnson’s letterhead.” 188 The QuickBooks records were provided to the Receiver by

   Glenda Johnson, who was the bookkeeper of IAS and RaPower, and the apparent author of




   183
       DUCiv 56-1(g) (“This limitation excludes the following items: face sheet, table of contents, table of authorities,
   signature block, certificate of service, and appendix.”).
   184
       Docket No. 866, filed March 2, 2020.
   185
       Docket No’s. 883 and 883-1, filed March 16, 2020.
   186
       Authentication of Exhibits, Docket No. 883, filed March 16, 2020.
   187
       Declaration of the Receiver at 2 (¶ 4), Docket No. 883-1, filed March 16, 2020.
   188
       Id. at 2 (¶¶ 5-7).


                                                                                                                        39
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27028 Page 40 of 52




   them. 189 Glenda Johnson also produced the checkbook registers, and again, she is the apparent

   author. 190

           That declaration provided the necessary foundation for admission of the settlement

   statements and checkbook registers that Glenda Johnson furnished to the Receiver pursuant to

   orders of this Court. Glenda Johnson objected to the Receiver’s authentication, repeating her

   arguments that the Receiver’s efforts to authenticate and lay foundation for admission of

   evidence should fail because Glenda Johnson was not a party to this case. 191

           The Receiver, however, does not merely rely on the fact that Glenda Johnson produced

   the documents to authenticate the documents. The Receiver has authenticated the documents

   based upon the contents and internal patterns of the documents. As previously explained, under

   Rule 901, “[t]he appearance, contents, substance, internal patterns, or other distinctive

   characteristics of the item, taken together with all the circumstances” can be sufficient to

   authenticate the documents. 192 The dollar amounts listed in the respective settlement statements

   and checkbook registers match the dollar amounts and time frames identified in the bank account

   statements, which were also submitted and authenticated by the Receiver. The settlement

   statements also contain distinctive characteristics that demonstrate the documents are what the

   Receiver claims. Each settlement statement is printed on the letterhead of a title company,

   including First America Title Company, LLC and United Title Services.




   189
       Declaration of Receiver at 4 (¶¶ 8-9), Docket No. 802-7, filed November 22, 2019; Declaration of Neldon Johnson
   at 22-23 (¶ y), Docket No. 738, filed August 2, 2019.
   190
       Declaration of the Receiver at 2-3 (¶¶ 8-9), Docket No. 883-1, filed March 16, 2020.
   191
       Docket No. 890, filed March 24, 2020.
   192
       Fed. R. Evid. 901(b)(4).


                                                                                                                   40
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27029 Page 41 of 52




           Additionally, the Receiver can authenticate the documents through the testimony of

   Glenda Johnson. The Receiver can call Glenda Johnson to testify as to the authenticity of the

   settlement statements and checkbook registers, which satisfies the requirements under Rule

   901(b)(1). Glenda Johnson produced these settlement statements and check registers to the

   Receiver. Not once in her opposition to the Turnover Motion, the Motion to Strike, nor the

   Objection does Glenda Johnson attempt to object to the Exhibits in any substantive way or claim

   that the records lack trustworthiness or cannot be authenticated.

           E.       The Alleged Contract between Solstice and Glenda Johnson Does Not Create
                    Issues of Fact.

           Glenda Johnson argues there are disputed issues of fact regarding whose funds were used

   to purchase the properties because she alleges the funds were paid to her pursuant to an alleged

   contract between Solstice and Glenda Johnson related to the construction of solar towers to be

   used in connection with the abusive solar scheme. 193 Glenda Johnson attached an alleged

   contract to her declaration. 194 The purported contract, however, does not create issues of fact.

   Instead, this alleged contract is further proof that the fraudulent scheme was to personally enrich

   Neldon Johnson and his family.

           First, the alleged contract is unenforceable because it is in furtherance of the solar energy

   scheme and massive tax fraud. One who has “participated in a violation of law cannot be

   permitted to assert in a court of justice any right founded upon or growing out of the illegal

   transaction.’” 195 This rule is not limited to contracts that are illegal because of their subject




   193
       An example of a solar tower can be found at Docket No. 467 at 3.
   194
       Declaration of Glenda Johnson, Docket No. 784-1, filed October 11, 2019.
   195
       Sender v. Simon, 84 F.3d 1299, 1307 (10th Cir. 1996).


                                                                                                        41
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27030 Page 42 of 52




   matter, e.g., a contract to manufacture illicit narcotics. 196 Instead, “[a] bargain may be illegal by

   reason of the wrongful purpose of one or both of the parties making it. This is true even though

   the performances bargained for are not in themselves illegal . . . A party who makes such a

   bargain in furtherance of his wrongful purpose can not enforce it....” 197

           Next, the Court has previously found that this alleged contract is “not believable,” 198 is

   “worthy of ridicule,” and is a “pathetic fabrication.” 199 Glenda Johnson has failed to show that

   she provided any consideration for the monies purportedly owing to her. There is no evidence of

   a bargained for exchange and it is hard to imagine what consideration Glenda Johnson could

   provide Solstice or RaPower that would merit the payment of $35 million for the construction of

   solar towers—which, under the terms of the alleged contract, she was not paying to construct.

           Finally, notwithstanding that the contract is unenforceable and unbelievable, Glenda

   Johnson could not have used funds she purportedly received from the alleged contract for many

   of the Real Property transactions because the transactions took place before the effective date of

   the contract or because the funds transferred to Glenda Johnson for the real estate purchases were

   from Cobblestone bank accounts and not from RaPower or Solstice.

           F.      Glenda Johnson’s Second Objection.

           Glenda Johnson also objects that the above Section E “is superfluous to the findings and

   decision of the court as to this motion and should be stricken because of the certainty that the

   Receiver will use this conclusion in the pending collection case against Mrs. Johnson.” 200 She


   196
       Id.
   197
       Id. (quoting Tri–Q, Inc. v. Sta–Hi Corp., 63 Cal.2d 199, 45 Cal.Rptr. 878, 890, 404 P.2d 486, 498 (1965)).
   198
       Tr. Feb. 25, 2020 98:21.
   199
       Civil Contempt Order Re: Neldon Johnson, Glenda Johnson, LaGrand Johnson, and Randale Johnson at 9 (¶13),
   Docket No. 947, filed July 6, 2020.
   200
       Second Objection at 2, Docket No. 930, filed May 22, 2020.


                                                                                                              42
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27031 Page 43 of 52




   argues that she has a due process right to fully litigate the fraud question (already tried in this

   litigation) before her property rights can be affected.

            Section E is not superfluous. It resolves an issue Glenda Johnson raised in response to the

   Turnover Motion (i.e., the validity of her purported $35 million contract). Although this

   resolution was reached during summary judgment proceedings, her due process rights were not

   impaired as she was given the right to be heard and as it is well-established that summary

   judgment may be granted “if the evidence is such that no reasonable jury could return a verdict

   for the nonmoving party.” 201

            Glenda Johnson also argues that the Findings of Fact and Conclusions of Law 202

   previously entered in this case are “without a basis in law or fact.” 203 She asserts that, in a

   separate tax court proceeding, the government (IRS) has changed its position on the solar energy

   technology at issue. Specifically, she says that “the IRS expressly conceded in the Tax Court that

   the solar lenses qualify as solar energy property under the IRS code and regulations” and “that

   the lenses qualify for tax credits but may be limited to passive income, depending on the

   taxpayer’s circumstances.” 204 None of the excerpts she quotes from the Tax Court proceedings

   support this alleged concession.

            She also maintains that a key government witness, Dr. Thomas Mancini, changed his

   testimony regarding the technology, acknowledging – in contrast to his trial testimony in this

   case – that the Johnson Fresnel solar lenses are capable of being used to generate electricity. 205



   201
       Cudjoe v. Indep. Sch. Dist. No. 12, 297 F.3d 1058, 1062 (10th Cir. 2002) (citation and quotation marks omitted).
   202
       Docket No. 467, filed October 4, 2018.
   203
       Second Objection at 4, Docket No. 930, filed May 22, 2020.
   204
       Id.
   205
       Id. at 7-9.


                                                                                                                     43
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27032 Page 44 of 52




   The quoted excerpts of Dr. Mancini’s testimony in Tax Court as to the technology’s potential do

   seem to be somewhat at odds with his testimony here “that the IAS solar technology will never

   be a commercial solar energy system producing electrical power or any other form of useful

   energy” and that “it will never be a commercial system or will ever produce electricity or any

   other useable form of energy.” 206

            However, Dr. Mancini’s testimony that the technology would not produce electricity was

   clearly qualified. He did not state that the system could never produce electricity at all, but that it

   would not “be a commercial solar energy system.” In Tax Court, he did acknowledge that, under

   certain conditions (including putting “the right team on it” and “really invest[ing] the money in

   it”), “you could probably make something that would generate electricity using the concept as it

   stands.” 207 But he immediately went on to explain as follows: “Now, could it -- what [sic] it

   compete in commercial marketplace was really the issue I was going after, and I don't think it

   would.” 208 He further said that he was “not clear that if you did the upfront work that you needed

   to do [to generate electricity] that you would ever do that work, because you’d know right away

   this is not going to make the cost work.” 209 Thus, his testimony in the two proceedings can be

   largely, if not entirely, reconciled.

            G.       Turnover and Transfer of Receivership Assets is Appropriate Here.

            The Receivership Order allows the Receiver to seek “legal and equitable relief” such as

   disgorgement of profits, asset turnover . . . and such other relief from this Court as may be



   206
       Id. at 9.
   207
       Docket No. 964-6 (Tax Court Tr. Vol. 3 at 516:15-18), filed July 13, 2020.
   208
       Id. at 516:19-21.
   209
       Id. at 517:3-6; see also id. at 519:24-520:25 (explaining cost inefficiency in design that could technically produce
   electricity).


                                                                                                                        44
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27033 Page 45 of 52




   necessary to enforce this Order.” 210 Federal district courts may order equitable relief, such as

   turnover, even against a person who has not been found to have participated in the

   wrongdoing 211 where that person: (1) has received ill-gotten funds; and (2) does not have a

   legitimate claim to those funds. 212

            The CRO also expressly allows the imposition of constructive trusts. 213 Under Utah law,

   “[a] constructive trust is an equitable remedy to prevent unjust enrichment.” 214 “Courts recognize

   a constructive trust as a matter of equity where there has been (1) a wrongful act, (2) unjust

   enrichment, and (3) specific property that can be traced to the wrongful behavior.” 215 “Unjust

   enrichment occurs when the moving party has an ‘equitable interest’ in the property it seeks

   a constructive trust over.” 216

            The Receiver has demonstrated that he is entitled to an order directing Glenda Johnson to

   turn over the Real Properties and funds in the Bank of American Fork Accounts because: (1) the

   funds used to purchase the Real Properties and the funds in the Bank of American Fork

   Accounts, which are directly traceable to Receivership Entity bank accounts, are ill-gotten; and


   210
       Docket No. 491, ¶ 60.
   211
       Glenda Johnson was not a defendant in the underlying action. The Receiver investigation, however, has shown
   that she was an active participant in the fraudulent scheme. See e.g., Receiver’s Third Quarterly Status Report,
   Docket No. 724, filed July 18, 2019. The Court also has found Glenda Johnson to be in contempt of the CRO.
   Docket No. 701, filed June 25, 2019.
   212
       See SEC v. Cavanagh, 155 F.3d 129, 136 (2nd Cir. 1998) (“Federal courts may order equitable relief against a
   person who is not accused of wrongdoing in a securities enforcement action where that person: (1) has received ill-
   gotten funds; and (2) does not have a legitimate claim to those funds”); SEC v. George, 426 F.3d 786, 798 (6th Cir.
   2005) (upholding disgorgement order directing gift recipient to return assets purchased with money derived from
   defendants fraudulent scheme); see also CFTC v. Hudgins, 620 F. Supp. 2d 790, 795 (E.D. Tex. 2009), aff'd sub
   nom. Crawford v. Silette, 608 F.3d 275 (5th Cir. 2010) (finding that receiver was authorized to obtain equitable lien
   on homeowner's condominium paid for by Ponzi scheme proceeds).
   213
       Docket No. 491, ¶ 60.
   214
       United States v. Talmage, No. 1:16-CV-00019-DN, 2019 WL 2248546, at *4 (D. Utah May 24, 2019) (quoting In
   re Estate of Hock, 655 P.2d 1111, 1114 (Utah 1982).
   215
       Id., (quoting Wilcox v. Anchor Wate, Co., 2007 UT 39, ¶ 34, 164 P.3d 353).
   216
       Id., (quoting Lodges at Bear Hollow Condominium Homeowners Ass’n, Inc. v. Bear Hollow Restoration, LLC,
   344 P.3d 145).


                                                                                                                     45
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27034 Page 46 of 52




   (2) Glenda Johnson has no legitimate claim to the funds used to purchase the Real Properties or

   the funds in the Bank of American Fork Accounts. Specifically, the Court has already

   determined that the abusive solar scheme promoted by Receivership Defendants was a “massive

   tax fraud” that unjustly enriched Neldon Johnson and his family 217 with ill-gotten funds, such

   that the gross receipts of Receivership Entities were ordered disgorged, and all assets were

   required to be turned over to the Receiver. 218 As shown by the undisputed facts, the funds used

   to purchase the Real Properties and the funds in the Bank of American Fork Accounts can be

   directly traced as coming from Receivership Entity bank accounts. 219 Moreover, the alleged

   contract between Solstice and Glenda Johnson does not provide a legitimate claim to any of the

   funds used to purchase the Real Properties or the funds in the Bank of American Fork Accounts.

           The Receiver has also demonstrated that he is entitled to a constructive trust over the

   Real Properties and funds in the Bank of American Fork Accounts because: (1) the “massive tax

   fraud” promoted by Receivership Defendants was a wrongful act; 220 (2) Neldon Johnson and his

   family, including Glenda Johnson, were unjustly enriched by the tax fraud; 221 and (3) the funds

   used to purchase the Real Properties and the funds in the Bank of American Fork Accounts can

   be directly traced as coming from Receivership Entity bank accounts and are, therefore,

   wrongful proceeds. 222




   217
       See Affiliates Order, Factual Findings ¶ 2, Docket No. 636 (citing Findings of Fact and Conclusions of Law,
   Docket No. 467, filed October 4, 2018.
   218
       See Memorandum Decision and Order Freezing Assets and to Appoint a Receiver, Docket No. 444, filed August
   22, 2018; see also Affiliates Order, Docket No. 636, filed May 3, 2019.
   219
       See Facts, ¶¶ 1-11, supra.
   220
       See Affiliates Order, Factual Findings ¶ 2, Docket No. 636 (citing Findings of Fact and Conclusions of Law,
   Docket No. 467, filed October 4, 2018).
   221
       Id.
   222
       See Facts, ¶¶ 1-11, supra.


                                                                                                                46
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27035 Page 47 of 52




           Because the Real Properties and all funds in the Bank of American Fork Accounts are

   Receivership Property, all appreciation that may have occurred since each purchase of Real

   Property and all interest that has accrued on funds in the Bank of American Fork Accounts are

   also Receivership Property.

   IV.     ORDER

           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT the Receiver’s

   Turnover Motion 223 is GRANTED, Glenda Johnson’s motion to strike 224 is DENIED, Glenda

   Johnson’s Objection 225 is OVERRULED, and Glenda Johnson’s Second Objection 226 is

   OVERRULED.

           IT IS FURTHER ORDERED THAT:

           1.       Within three days of this order, Glenda Johnson shall transfer to the Receiver the

   $1,206,621.39 from her personal bank account at Bank of American Fork (#2790), 227along with

   all interest that has been earned on those funds since August 3, 2019 and the $200,419.14 from

   the Bank of American Fork account in the name of her parents (#8749), along with all interest

   that has been earned on those funds since August 3, 2019.

           2.       Within seven days of this order, Glenda Johnson shall provide to the Receiver and

   file with the Court a declaration under oath listing all damage, other than ordinary wear and tear,

   that existed as of June 22, 2018 on any of the real properties that are the subject of the Turnover

   Motion (i.e., HD-3511, HD-3511-1, DO-4568-1, MA-2662-B, HD-4606-2, HD-4606-2-1, HD-



   223
       Docket No. 757, filed August 30, 2019.
   224
       Docket No. 805, filed November 26, 2019.
   225
       Docket No. 890, filed March 24, 2020.
   226
       Docket No. 930, filed May 22, 2020.
   227
       The Court notes that the Bank of American Fork is now known as Altabank.


                                                                                                     47
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27036 Page 48 of 52




   4648, 51:468:0132, DO-SS-136&137, 4805, 4806-A, 4806-B, and 2842-027-174) (“Turnover

   Properties”).

              3.       Within 14 days of this order, Glenda Johnson shall sign documents requested by

   the Receiver transferring title to the Turnover Properties to the Receiver along with any water

   rights related to the Turnover Properties. 228 These documents shall be prepared by the Receiver

   and delivered to Glenda Johnson’s counsel within ten days of this order.

              4.       Glenda Johnson is ordered to ensure that, with two exceptions, all occupants of

   the Turnover Properties vacate the Turnover Properties forthwith and deliver to the Receiver all

   keys for each of those properties. The occupants of the Payson condominium (APN

   #51:468:0132) may have up to 21 days from this order to vacate the Payson condominium.

   Glenda Johnson may choose to have up to 21 days from this order to remain in either the

   Sherwood Drive home (APN #DO-SS0136&137) or the West Mountain home (APN

   #55:718:0006). She shall notify the Receiver, in writing, within three days of this order which of

   these two homes she will remain in for up to 21 days.

              5.       The Receiver is authorized to immediately take possession of all Turnover

   Properties with the two exceptions noted in the prior paragraph. This includes the power and

   authority to change locks and control access to the Turnover Properties. Glenda Johnson, Neldon

   Johnson, LaGrand Johnson, and Randale Johnson are specifically prohibited and enjoined from

   entering the premises of any of the Turnover Properties after the date of this order, except for the

   two exceptions granted in paragraph [ 4 ] or except with written permission of the Receiver.

   Counsel for Glenda Johnson, Neldon Johnson, LaGrand Johnson, and Randale Johnson are


   228
         These water rights specifically include #68-2388 and #51-7009.


                                                                                                         48
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27037 Page 49 of 52




   directed to provide notice of this order within three days to Glenda Johnson, Neldon Johnson,

   LaGrand Johnson, and Randale Johnson and confirm to the Receiver the dates on which the

   notice was delivered to each of those clients.

          6.      The Receiver may, in writing and in his sole discretion, extend the time to vacate.

   If any person fails or refuses to vacate the Turnover Properties by the date specified in this order,

   or as extended by the Receiver , the Receiver is authorized to coordinate with the United States

   Marshals Service to take all actions that are reasonably necessary to have those persons ejected

   or excluded. The United States Marshals Service is authorized and directed to take any and all

   necessary actions, including but not limited to the use of reasonable force, to enter and remain on

   the premises, which includes, but is not limited to, the land, buildings, vehicles, and any other

   structures located thereon, for the purpose of executing this order. The United States Marshals

   Service is further authorized and directed to arrest or evict from the premises any persons who

   obstruct, attempt to obstruct, or interfere or attempt to interfere, in any way with this order.

          7.      All furnishings, vehicles (except for the 2016 Chrysler 300), equipment, tools,

   supplies, records, and inventory (including plastic lenses) located at or on any of the Turnover

   Properties as of April 22, 2020 shall be retained on the premises of the Turnover Properties. An

   exception is granted for personal clothing, personal care items, personal effects, food, kitchen

   utensils, and animals. Glenda Johnson shall provide to the Receiver within 28 days of the date of

   this order a list in reasonable detail of all items removed from each of the Turnover Properties

   other than clothing, personal care items, personal effects, food, kitchen utensils, and animals.

   With written permission of the Receiver, Glenda Johnson may remove other items that the

   Receiver deems of no value to the Receivership Estate or where Glenda Johnson demonstrates to



                                                                                                       49
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27038 Page 50 of 52




   the satisfaction of the Receiver that the item was purchased with funds other than from

   Receivership Entities. If the Receiver denies a request by Glenda Johnson to retain items, she

   may make motion to the court for resolution of the dispute.

          8.      Any personal clothing, personal care items, personal effects, food, kitchen

   utensils, and animals remaining on the Turnover Properties twenty-one days after the date of this

   order, or as extended in writing by the Receiver, is deemed forfeited and abandoned, and the

   Receiver is authorized to dispose of it in any manner he sees fit, including sale, in which case the

   proceeds of the sale are to be applied first to the costs and expenses of sale and the balance paid

   to the Receivership Estate. This order shall also serve as a Writ of Assistance or Writ of

   Possession, as appropriate, and no further order from the Court shall be required for these

   purposes.

          9.      Up until the date that Glenda Johnson and any other tenants vacate the Turnover

   Properties as required by this order, Glenda Johnson and any other tenants of the Turnover

   Properties shall take all reasonable steps necessary to preserve the Turnover Properties

   (including all buildings, improvements, fixtures and appurtenances on the Turnover Properties)

   in their current conditions, and all occupants of the Turnover Properties shall neither commit

   waste against the Turnover Properties nor cause or permit anyone else to do so. Glenda Johnson

   as well as others related to her, including Neldon Johnson, LaGrand Johnson, Randale Johnson,

   shall neither do anything that tends to reduce the value or marketability of the Turnover

   Properties nor cause or permit anyone else to do so. Such persons shall not record any

   instruments, publish any notice, or take any other action (such as running newspaper

   advertisements, posting signs, or making internet postings) that may directly or indirectly tend to



                                                                                                     50
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27039 Page 51 of 52




   adversely affect the value of the Turnover Properties or that may tend to deter or discourage

   potential bidders from expressing or pursuing interest in the Turnover Properties, nor shall they

   cause or permit anyone else to do so. Violation of this paragraph shall be deemed a contempt of

   court and punishable as such.

              10.      Glenda Johnson is required to ensure that any insurance on any Turnover Property

   that was in place on April 22, 2020 is not canceled or refunded. Within 14 days of the date of this

   order, Glenda Johnson shall provide to the Receiver copies of all insurance policies on Turnover

   Properties and information about the status of those insurance policies (including the expiration

   dates of the policies and the identity of the insurance agents who service those policies).

              11.      The Receiver is directed to retain $100,000.00 from the sale of DO-4568-1 in

   reserve, pending resolution of the Receiver’s separate lawsuit against Glenda Johnson. 229 The

   Receiver shall not expend those funds or transmit them to the United States Treasury absent

   consent of Glenda Johnson or further order of this Court.

              12.      Within 28 days of this Order, the Receiver shall file a proposed amended

   complaint in his separate lawsuit by Glenda Johnson, removing any claims or prayers for relief

   that duplicate relief granted to the Receiver by this order.

              13.      In the event the Receiver or the United States determines that Glenda Johnson,

   Neldon Johnson, or any other person acting on her or their behalf has failed to comply with any

   portion of this order or has interfered with the Receiver’s actions to take possession of the

   Turnover Properties or funds in Glenda Johnson’s bank accounts, the Receiver or the United

   States shall file a notice of non-compliance with the Court. Upon the filing of a notice of non-


   229
         2:19-cv-625 (D. Utah).


                                                                                                        51
Case 2:15-cv-00828-DN-DAO Document 1007 Filed 09/15/20 PageID.27040 Page 52 of 52




   compliance, the Court may, depending on the severity of the asserted non-compliance or its

   asserted consequences, issue a bench warrant for the person for incarceration until the Court

   holds a hearing on the matter.

          SIGNED September 14, 2020.

                                                BY THE COURT:




                                                David Nuffer
                                                United States District Judge




                                                                                                   52
